733 N.W.2d 396 (2007)
478 Mich. 938
In re Matthew Joseph JACKSON and David Paul Jackson, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Stephanie Jackson, Respondent-Appellant, and
Carlton Horatio Jackson, Respondent.
Docket No. 134145. COA No. 272459.
Supreme Court of Michigan.
June 29, 2007.
On order of the Court, the application for leave to appeal the March 29, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.